Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/18/2021 has been considered by the examiner. Initialed copies accompany this action.
Drawings
The Drawings filed 12/6/2019 are approved by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, 12, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 12 recite “Ni-rich layered oxides LiNi1-xMxO2 where M = Co, Mn, or Al, Li- rich xLi2MnO3(1-x)LiNiaCobMncO2, Li-rich layered oxides LiNi1+xM1-xOz where M = Co, Mn, or Ni”.  The claims are indefinite because a person skilled in the art would not be able to identify these materials because x, a, b, c are not defined.
Claims 8 and 18 recite “an active material that comprises between 50% to 95% silicon.  The claims are indefinite because it is unclear if 50% to 95% is based on (weight, mass, volume…).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-3, 6, 7, 9-13 , 16, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soma et al. (US2009/0123839).
Regarding claim 1, Soma discloses a battery comprising a silicon-based anode (para 0138), an electrolyte (para 0140), and a cathode (para 0134-138), wherein the cathode comprises an active material (LiCoO2, para 0134) and a sulfur-containing additive (sulfur (S) element exists in the surface of the positive-electrode active material, para 0134).  See example 1, para 0134-0140.
Regarding claim 2, Soma discloses the cathode active material comprises one or more of: nickel cobalt aluminum oxide (NCA), nickel cobalt manganese oxide (NCM), lithium iron phosphate (LFP), lithium cobalt oxide (LCO), and lithium manganese oxide (LMO), Ni-rich layered oxides LiNi1-xMxO2 where M = Co, Mn, or Al, Li- rich xLi2MnO3(1-x)LiNiaCobMncO2, Li-rich layered oxides LiNi1+xM1-xOz where M = Co, Mn, or Ni, and spinel oxides LiNi0.5Mn1.5O4 (LiCoO2, para 0134).
Regarding claim 3, Soma discloses the sulfur-containing additive comprises elemental sulfur (sulfur (S) element exists in the surface of the positive-electrode active material, para 0134).


Regarding claim 6, Soma discloses the sulfur-containing additive comprises 5% or less by weight of the active material (Table 1, example 1 and para 0036).
Regarding claim 7, Soma discloses the sulfur-containing additive comprises 1% or less by weight of the active material.
Regarding claim 9, Soma discloses the battery comprises a lithium ion battery (abstract, para 0016).

Regarding claim 11, Soma discloses a method of forming a battery, the method comprising forming a battery comprising a silicon-based anode, an electrolyte, and a cathode, wherein the cathode comprises an active material and a sulfur-containing additive (para 0134-140, example 1).
Regarding claim 12, Soma discloses the cathode active material comprises one or more of: nickel cobalt aluminum oxide (NCA), nickel cobalt manganese oxide (NCM), lithium iron phosphate (LFP), lithium cobalt oxide (LCO), and lithium manganese oxide (LMO), Ni-rich layered oxides LiNi1-xMxO2 where M = Co, Mn, or Al, Li- rich xLi2MnO3(1-x)LiNiaCobMncO2, Li-rich layered oxides LiNi1+xM1-xOz where M = Co, Mn, or Ni, and spinel oxides LiNi0.5Mn1.5O4 (LiCoO2, para 0134).
Regarding claim 13, Soma discloses the sulfur-containing additive comprises elemental sulfur (sulfur (S) element exists in the surface of the positive-electrode active material, para 0134).
Regarding claim 16, Soma discloses the sulfur-containing additive comprises 5% or less by weight of the active material (Table 1, example 1 and para 0036).


Regarding claim 17, Soma discloses the sulfur-containing additive comprises 5% or less by weight of the active material (Table 1, example 1 and para 0036).
Regarding claim 19, Soma discloses the electrolyte comprises a liquid, solid, or gel (liquid, para 0140).
Regarding claim 20, Soma discloses a battery (lithium-ion battery), the battery comprising silicon dominant anode, an electrolyte, and a cathode, wherein the cathode comprises an active material and a sulfur-containing additive.
Claims 1-5, 8-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lanning et al. (WO2019212905).
Regarding claim 1, Lanning discloses a battery comprising a silicon-based anode, an electrolyte (para 0140), and a cathode (para 0134-138), wherein the cathode comprises an active material (nickel cobalt manganese (NCM) or lithium iron phosphate (LFP), carbon) and a sulfur-containing additive (S, Li2S, LixSy, para 0019, 0031).  See the abstract, para 0019.
Regarding claim 2, Lanning discloses the cathode active material comprises one or more of: nickel cobalt aluminum oxide (NCA), nickel cobalt manganese oxide (NCM), lithium iron phosphate (LFP), lithium cobalt oxide (LCO), and lithium manganese oxide (LMO), Ni-rich layered oxides LiNi1-xMxO2 where M = Co, Mn, or Al, Li- rich xLi2MnO3(1-x)LiNiaCobMncO2, Li-rich layered oxides LiNi1+xM1-xOz where M = Co, Mn, or Ni, and spinel oxides LiNi0.5Mn1.5O4 (nickel cobalt manganese (NCM) or lithium iron phosphate (LFP), para 0019 and 0029).
Regarding claim 3, Lanning discloses the sulfur-containing additive comprises elemental sulfur and/or Li2S (para 0019).
Regarding claim 4, Lanning discloses the sulfur-containing additive comprises one or more of: lithium polysulfides (Li2Sn, where n= 2-8), polysulfides, and organic polysulfides (LixSy, wherein x=0-2 and y=1-8, para 0031).
Regarding claim 5, Lanning discloses the sulfur-containing additive comprises one or more of: metal sulfides, transition metal polysulfide complexes, S- containing organic polymers or copolymer, polymeric sulfur, and transition metal sulfides (Li2S, LixSy, wherein x=0-2 and y=1-8, para 0031).
Regarding claim 8, Lanning discloses the anode comprises an active material that comprises between 50% to 95% silicon (60% by mass, para 0090).
Regarding claim 9, Lanning discloses the battery comprises a lithium ion battery (abstract, para 0094-95).

Regarding claim 11, Lanning discloses a method of forming a battery, the method comprising forming a battery comprising a silicon-based anode, an electrolyte, and a cathode, wherein the cathode comprises an active material and a sulfur-containing additive (para 006, 0094-0096).
Regarding claim 12, Lanning discloses the cathode active material comprises one or more of: nickel cobalt aluminum oxide (NCA), nickel cobalt manganese oxide (NCM), lithium iron phosphate (LFP), lithium cobalt oxide (LCO), and lithium manganese oxide (LMO), Ni-rich layered oxides LiNi1-xMxO2 where M = Co, Mn, or Al, Li- rich xLi2MnO3(1-x)LiNiaCobMncO2, Li-rich layered oxides LiNi1+xM1-xOz where M = Co, Mn, or Ni, and spinel oxides LiNi0.5Mn1.5O4  (nickel cobalt manganese (NCM) or lithium iron phosphate (LFP), para 0019 and 0029).
Regarding claim 13, Lanning discloses the sulfur-containing additive comprises elemental sulfur and/or Li2S (para 0019).
Regarding claim 14, Lanning discloses the sulfur-containing additive comprises one or more of: lithium polysulfides (Li2Sn, where n= 2-8), polysulfides, and organic polysulfides (LixSy, wherein x=0-2 and y=1-8, para 0031).
Regarding claim 15, Lanning discloses the sulfur-containing additive comprises one or more of: metal sulfides, transition metal polysulfide complexes, S- containing organic polymers or copolymer, polymeric sulfur, and transition metal sulfides (Li2S, LixSy, wherein x=0-2 and y=1-8, para 0031).
Regarding claim 18, Lanning discloses the anode comprises an active material that comprises between 50% to 95% silicon (60% by mass, para 0090).
Regarding claim 19, Lanning discloses the electrolyte comprises a liquid, solid, or gel (liquid, abstract, para 0021).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761